Title: To Benjamin Franklin from Alexander Gordon, 15 March 1758
From: Gordon, Alexander
To: Franklin, Benjamin



Sir.
Portsmouth 15 March 1758.
Leaving London the 5th. Instant I was taken ill of a Fever on the Road, which has gather’d strength and Confined me to my Bed ever since, so that I am Brought quite low and am at this time scarce able to sit up to write. How dismall Alass is my Situation; in a Strange place, without Money, without Freinds, and in a Sick and very Weak Condition. I know nobody here, the Captain and all the Officers of the Vulture (of which I was some time Clerk) being seperated, some gone one way and some another. But Good God, how bitter is the Reflection that if it should please him of his Mercy that I should recover, a Jail must be my hard Lott, for what less may I, can I expect. The Physician and Apothecary as well as the Landlord, calling on me Repeatedly for Money, and if I have not wherwith to satisfie their Clamours, that will certainly be my Portion.
Now Sir having no Acquaintance with any Gentlemen in London, and my Father having no Dealings there, I know not who to apply to, to Advance me such a Sum as will Enable me to pay off my Doctor, Apothecary and Landlord, (which I believe will Amount to about £7) except Sir unto you, who was once well Acquainted with my Father Mr. Thomas Gordon of Philadelphia. And now Sir I make it my Earnest Request that you would please to Advance me a small Sum and take my Bill upon my Father (upon whom I never before drew, tho’ not for want, of his Liberty) as I know the Circumstance’s of the Case Considered he will pay it with the greatest pleasure. Please Sir let me have an Answer by return of Post, and in the Interim, I am, with the greatest Respect Sir Your most Obedient humble Servant
Alexander Gordon
P.S. please direct for me at the Haunch and Vine on Portsmouth Common



I am now Entirely out of Business, had it not been for this Fever should have Sailed with Admiral Brodrick, but please God I recover shall I hope soon get a Birth.
A G

